245 F.2d 874
LAS PALMAS FOOD COMPANY, Inc., a Corporation; Pablo Baca Gavaldon and Ralph Worthington, Appellants,v.RAMIREZ & FERAUD CHILI CO., a Co-Partnership Composed of Frank Feraud and E. C. Feraud, Appellees.
No. 15306.
United States Court of Appeals Ninth Circuit.
July 29, 1957.

Appeal from the United States District Court for the Southern District of California, Central Division; William C. Mathes, Judge.
Mason & Howard, C. Loy Mason and Paul P. Selvin, Los Angeles, Cal., for appellant.
Harris, Kiech, Foster & Harris, Warren L. Kern and Walton Eugene Tinsley, Los Angeles, Cal., for appellee.
Before LEMMON, CHAMBERS, and BARNES, Circuit Judges.
PER CURIAM.


1
All of the points relied upon for reversal on this appeal were ably considered and disposed of by the trial judge in his opinion reported at D.C., 146 F. Supp. 594. We adopt it as our own. For the reasons therein stated, the judgment is


2
Affirmed.